Oldham J., delivered the opinion of the court. To entitle a person in confinement under or by virtue of any warrant, order or process, to a writ of Habeas Corpus, he must accompany his petition with a copy of the warrant, order or process, or show a legal excuse for the omission. Beard Ex parte, 4 Ark. R. 9. Rev. St. 434, sec. 5. For, if it should appear to the court or judge, to whom the petition may be addressed, that the warrant, order or process shows a valid and legal commitment, the application should be denied. The statute provides that every writ, of ne exeat shall be accompanied by the bill upon which it is founded. Rev. St. 582, sec. 8'. It thus constitutes and forms part of the process by which the sheriff is authorized to arrest and confine the defendant. The petition is in this respect insufficient. It does not exhibit a copy of the,bill or judge’s order therein directing the writ of ne exeat to issue, nor show a legal excuse for the omission. A copy of the writ alone accompanies this petition; the presumption of law is, that it was regularly issued for proper cause until the contrary is made to appear by legal evidence. Application denied.